Citation Nr: 0021562	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  96-08 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from July 1942 to September 
1945.  The veteran and appellant were married from 1982 until 
the veteran's death in July 1989.

This matter was last before the Board of Veterans' Appeals 
(Board) in December 1998, on appeal from an May 1995 rating 
decision of the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (the RO) that denied 
entitlement to service connection for the cause of the 
veteran's death.  In December 1998, the Board denied 
entitlement to service connection for the cause of the 
veteran's death.  

By Order dated in January 2000 and pursuant to a joint motion 
to remand filed by the appellant and VA, the United States 
Court of Appeals for Veterans Claims (Court) vacated the 
Board's December 1998 decision and remanded the appellant's 
claim. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

The Court has held that there is some duty to assist a 
claimant in the completion of the application for benefits 
under 38 U.S.C.A. § 5103 (West 1991 & Supp. 1997) even where 
the claim appears to be not well-grounded.  Beausoleil v. 
Brown, 8 Vet. App. 459 (1996); and Robinette v. Brown, 
8 Vet. App. 69 (1995), as modified in this context by Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), wherein the Court found a 
duty to further assist in the development of the evidence 
when there has been reported the existence of evidence which 
could serve to render a claim well grounded.  In the instant 
case, the joint motion indicated that remand was warranted in 
order to inform the appellant of the evidence necessary to 
complete her claim pursuant to § 5103, including the 
submission of the private terminal medical records from 
Tarzana Medical Center.  

An additional attempt to obtain the veteran's service medical 
records was also considered to be in order.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991) (If service medical records 
are presumed destroyed, the Board has a heightened obligation 
to explain its findings and conclusions and consider the 
benefit-of-the-doubt rule). 

In an April 2000 letter, the veteran's attorney requested the 
scheduling of a personal hearing conducted by a member of the 
Board at the RO.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the appellant, 
through her attorney, and inform the 
appellant of the evidence necessary to 
complete her claim pursuant to § 5103, 
including the submission of the private 
terminal medical records from Tarzana 
Medical Center.  Regardless of the 
response, the RO should secure all 
outstanding VA treatment reports, if any.

2.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.

3.  The RO should schedule the appellant 
for a personal hearing before a member of 
the Board as requested.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).

